For:Immediate ReleaseContact:Larry Lentych July 24, Andrea Short 574 235 2000 1ST SOURCE CORPORATION REPORTS 2ND QUARTER EARNINGS, DIVIDEND ANNOUNCED South Bend, IN 1st Source Corporation (Nasdaq:SRCE), parent company of 1st Source Bank, today reported net income of $7.25 million for the second quarter of 2008 compared to the $8.06 million reported in the second quarter of 2007. For the first six months of 2008, net income for 1st Source Corporation was $16.60 million, relatively even with the $16.58 million reported for the same period in 2007. Diluted net income per common share for the second quarter of 2008 amounted to $0.30compared with $0.34 reported for the second quarter of 2007. Diluted net income per share for the first two quarters of 2008 was $0.68 compared to $0.72 reported for the same period a year ago. Christopher J. Murphy III, Chairman and Chief Executive Officer, reported at its July meeting, the Board of Directors approved a cash dividend of $0.14 per share. The cash dividend will be payable to shareholders of record on August 5, 2008 and paid on August 15, Mr. Murphy commented, “I am pleased with the results of the quarter as we strengthened reserves; had very low charge-offs; built capital; added customers, loans and investment assets; and completed the merger of our operations in Valparaiso. As we look across the industry, especially at what is happening to the large commercial and investment banks, I am thankful that we stuck to strong and basic lending principles.We have no Alt A or sub-prime mortgages; a very large majority of the mortgages we have made are in the communities we serve.We have not been a large lender in the residential or commercial real estate development business. Our commercial and business mortgage portfolio is primarily owner occupied in the Midwest markets we know.” “1st Source entered the quarter with strong reserves and experienced low charge-offs.
